Citation Nr: 9928813	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  98-01 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the veteran has qualifying military service for 
nonservice-connected disability pension purposes.


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty for training in the U.S. 
Naval Reserves for a period from November 1951 to November 
1959.  

This matter came to the Board of Veterans' Appeals (Board) 
from a July 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied the veteran's claim for nonservice connected 
pension benefits.  The notice of disagreement was submitted 
in July 1997.  In January 1998, the statement of the case was 
issued and the veteran submitted his substantive appeal in 
January 1998.  Initially, the veteran requested a hearing at 
the RO before a member of the Board.  The requested hearing 
was scheduled, but the veteran failed to appear. 


FINDING OF FACT

The veteran served on active duty for training in the U.S. 
Naval Reserves for a period from November 1951 to November 
1959, with a total of less than 90 days during a period of 
war.  


CONCLUSION OF LAW

The veteran does meet the basic eligibility requirements for 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 
101(2), 1501, 1502, 1521 (West 1991); 38 C.F.R. §§ 3.2, 3.3 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Nonservice-connected disability pension may only be awarded 
to a veteran of a war who has qualifying service and is 
permanently and totally disabled.  See 38 U.S.C.A. §§ 1502, 
1521 (West 1991).  A veteran is defined as a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  The 
term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 
1991).  Active duty means full time duty in the Armed Forces, 
other than active duty for training.  38 U.S.C.A. § 101(22) 
(West 1991).

A veteran meets the service requirement if he or she served 
in the "active military, naval, or air service" during the 
following time periods: (1) for 90 days or more during a 
period of war; (2) during a period of war and was discharged 
or released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(a), (j) (West 1991); 38 C.F.R. § 
3.3(a)(3) (1998).  

To make its intent clear, Congress has also provided a 
definition of "period of war."  For VA pension benefit 
purposes, the term "period of war" means the Mexican border 
period, World War I, World War II, the Korean conflict, the 
Vietnam era, the Persian Gulf War, and the period beginning 
on the date of any future declaration of war by the Congress 
and ending on the date prescribed by Presidential 
proclamation or concurrent resolution of the Congress.  See 
38 U.S.C.A. § 1501(4) (West 1991).  The Korean conflict has 
been determined to comprise the period beginning on June 27, 
1950 through January 31, 1955, inclusive.  38 C.F.R. § 3.2(e) 
(1998).  The Vietnam era has been determined to comprise the 
period from February 28, 1961, and ending on May 7, 1975, 
inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period and to extend from 
August 5, 1964 through May 7, 1975, inclusive, in all other 
cases.  8 C.F.R. § 3.2(f) (1998).

The veteran's service records show active, honorable service 
for a period between November 1951 to November 1959.  The 
following are the veteran's periods of active duty for 
training: April 20, 1952 to May 3, 1952; May 17, 1953 to May 
30, 1953; February 14, 1954 to February 27, 1954; February 7, 
1955 to February 18, 1955; February 5, 1956 to February 18, 
1956; October 12, 1956 to October 27, 1956; October 6, 1957 
to October 19, 1957; and October 5, 1958 to October 18, 1958.  
A portion of the veteran's service is included within VA's 
recognized periods of wartime service.  38 U.S.C.A. § 1501(4) 
(West 1991); 38 C.F.R. § 3.2 (1998).  However, the number of 
days the veteran served during a wartime period is less than 
the 90 days as required by 38 U.S.C.A. § 1521 and 38 C.F.R. § 
3.3.  Likewise, the Board notes that the veteran's service 
began during a wartime period and ended during a peacetime 
period.  Thus, the Board has considered whether the veteran 
served "for a period of ninety consecutive days or more and 
such period began or ended during a period of war," but 
finds that the veteran never served for 90 consecutive days.  
Further the veteran does not allege that during any period of 
service, he was disabled from a disease or injury which was 
incurred or aggravated in line of duty.  

In making this determination, the Board acknowledges the 
veteran's assertions that his service occurred during a 
period of war, therefore it is wartime service.  As noted 
above, a portion of his active duty for training was 
completed during the Korean conflict, but the veteran's 
service does not meet the other requirements as set forth 
above.  To the extent that the law is dispositive of an issue 
on appeal, this claim lacks legal merit.  Sabonis v. Brown, 6 
Vet. App. 427, 430 (1994).  Accordingly, the Board has no 
recourse but to deny the veteran's claim of basic eligibility 
for nonservice connected pension benefits.


ORDER

The appeal is denied.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals



 

